REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 6/15/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 8-16 and 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 21, the closest prior art is US 6317248 of Agrawal et al.

Regarding Claim 21, Agrawal teaches a multilayer arrangement for a flat glazing unit, wherein the multilayer arrangement extends in a main plane and has at least one 
the first and second supply electrodes each an elongated base surface aligned parallel to the main plane from which the plurality of fingers extend as protruding subsurfaces, 

But Agrawal does not teaches that wherein the first and second supply electrodes each include an elongated base surface aligned parallel to the main plane between the first and second laver electrodes from which the plurality of fingers extend as protruding subsurfaces.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a multilayer arrangement for a flat glazing unit further comprising:
wherein the first and second supply electrodes each include an elongated base surface aligned parallel to the main plane between the first and second laver electrodes from which the plurality of fingers extend as protruding subsurfaces,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 8-16 and 18-20 are also allowed due to their dependence on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872